Citation Nr: 1452431	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  06-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament.  

2.  Entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2010, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

This case was previously before the Board in August 2010, January 2011, and December 2011 when it was remanded for further development. 

Thereafter, in December 2012, the Board denied entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament and entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling, and remanded entitlement to a TDIU.  The Veteran appealed the Board's decision regarding entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament and entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling, to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR indicated that the Board noted that, during an October 2010 hearing, the Veteran's representative "sought to identify any pertinent, outstanding evidence that might have been overlooked," and specifically asked where he received his treatment."  The parties further noted that the Board reported that during the Veteran's October 2010 Board hearing, the Veteran testified that he sought treatment from a physician outside of VA.  The parties to the JMR reported that the Veteran discussed his medical coverage under Medicaid, and prior treatment by a physician he referred to as a "broker doctor."  The parties to the JMR agreed that this raised an internal inconsistency in the Board's statement of reasons and bases as to whether VA satisfied the statutory duty to assist.

On remand the Veteran must be contacted and asked to identify all private treatment received for his knee disorder, and attempts must be made to obtain and associate with the claims file all identified private treatment records.  38 C.F.R. § 3.159 (2014).

Review of the claims file does not reveal any VA treatment records dated subsequent to August 2012.  As such, on remand attempts must be made to obtain and associate with the claims file all VA treatment records dated subsequent to August 2012.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's knee disabilities the Veteran must be afforded another VA medical examination.

In December 2012 the Board reported that in February 2011 a VA examiner noted that the Veteran's occupation would be limited in regard to squatting, climbing, and more than short periods of weightbearing.  The Board reported that in September 2012 a VA examiner noted that the effects on any occupation, potential work related limitations regarding the knees would include attempts at squatting or climbing, and limitation of duration of periods of weightbearing.  The Board found that although the examinations provide discussion of the effects the Veteran's left knee disabilities have on his ability to work, no opinion has been rendered regarding whether the Veteran's service-connected impairments render him unemployable.  Thus, the Board found that it was necessary to afford the Veteran another VA medical examination.

In March 2013 the Veteran was afforded VA medical examinations.  The examiners did not find the Veteran to be unemployable.  However, as the remand above seeks to obtain and associate additional evidence with the claims file, the Board finds that the issue is inextricably intertwined with the outcome of the claims for higher evaluations.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement to a TDIU until the higher evaluation claims are resolved.

As noted above, pursuant to the Board's December 2012 remand, the Veteran was afforded examinations regarding unemployability.  Thereafter, in a rating decision dated in March 2013 the RO denied entitlement to TDIU.  The Veteran was issued a Supplemental Statement of the Case (SSOC) regarding the issue of TDIU in October 2013.  In November 2013 the Veteran's representative requested copies of VA medical examination reports and stated that they would like the opportunity to first review the material and then respond to the SSOC.  Thereafter, in December 2013 the RO sent copies of the VA medical examinations to the Veteran's representative and indicated that the date to respond to the SSOC had been extended to January 2013.  In a statement on a VA Form 9, dated in December 2013, the Veteran's representative indicated that the Veteran disagreed with the examiner's decision to deny individual unemployability and that he desired a Board hearing by live videoconference.  The Veteran's representative, in a statement dated in August 2014, again requested that the Board schedule a videoconference hearing.  In this statement the Veteran's representative requested a three way video hearing with the Veteran appearing at the Jackson Regional Office and the representative appearing at the San Diego VA Regional Office.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The Veteran was afforded a hearing regarding his left knee issues in October 2010.  However, as the Veteran has not been afforded a hearing regarding the issue of TDIU, if after all other development has been completed the Veteran's claim for TDIU remains denied, the Veteran must be scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records pertaining to the Veteran that are dated since August 2012.

2.  Contact the Veteran and ask that he identify all private sources of medical treatment regarding his left knee disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  

3.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected left knee traumatic arthritis and left knee instability.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note:  any findings of ankylosis; impairment of the knee marked by subluxation or lateral instability; limitations of flexion or extension of the knee; impairment of the tibia and fibula, marked by nonunion or malunion; genu recurvatum; and the use of assistive aids, including knee braces.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.

A complete rationale should be given for all opinions and conclusions, expressed in a typewritten report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  If the issue of TDIU is not granted, the Veteran must be scheduled for a videoconference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran and the Veteran's representative with a copy of such notice included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

